Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 1 of 17 PageID# 388




                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


 FIDELITY AND DEPOSIT COMPANY
 OF MARYLAND,

                         Plaintiff,

  V,                                                          Case No.2:19-cv-567


 RAMSGATE CORPORATION,INC.
 S. GREY FOLKES
 and
 ROBERT KINSER,

                         Defendants.




                          MEMORANDUM OPINION AND ORDER


       In this indemnity claim, Plaintiff Fidelity and Deposit Company of Maryland ("F&D" or

"Plaintiff'), filed suit to recover sums it paid to the City of Suffolk ("City") to settle the City's

claims made against F&D's principal. Defendant Ramsgate Corporation ("Ramsgate"). The suit

also names individual indemnitors S. Grey Folkes and Robert Kinser (collectively "Defendants").

F&D alleges the Defendants owe the cost of settling the claims, which arose against subdivision

bonds that Plaintiff had posted for Defendants with the City. The parties previously entered their

consent to proceed before a United States Magistrate Judge and all further proceedings in the case

were referred in accordance with 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil

Procedure. The matter is now before the Court on cross-motions for summary judgment. PL's

Mot. Partial Summ. J.(ECF No. 19); Defs.' Cross Mot. Partial Summ. J.(ECF No. 24). Because

the undisputed facts reveal no evidence of bad faith by F&D in settling the City's claims,the Court

GRANTS Plaintiffs Motion for Partial Summary Judgment and will enter summary judgment in
                                                  1
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 2 of 17 PageID# 389




Plaintiffs favor on Plaintiffs claim in the Complaint. Accordingly, the Court DENIES

Defendants' Cross Motion for Partial Summary Judgment.

                   L SUMMARY OF UNDISPUTED MATERIAL FACTS

       On August 15, 2001, Ramsgate entered into an Agreement of Indemnity ("Agreement")

with F&D to obtain subdivision bonds. Agreement of Indemnity (ECF No. 20-4, at 4-8)

("Agreement"); s^ PL's Mem. Supp. Partial Summ. J. f 10(ECF No. 20, at 3)("PL's Mem.").

Defendants Kinser and Folkes also executed the Agreement as indemnitors. Agreement(ECF No.

20-4, at 7); s^ PL's Mem.^ 11 (ECF No. 20, at 3). Under the terms of this Agreement, Fidelity

would execute or procure bonds on behalf of Ramsgate, to guarantee Ramsgate's performance of

the subdivision work and payments to its subcontractors. Agreement(ECF No. 20-4, at 4);^

PL's Mem.^13(ECF No. 20, at 3). In tum. Defendants promised to indemnify F&D against any

liability for losses and expenses related to the bonds. Agreement(ECF No. 20-4, at 4);^PL's

Mem.114(ECF No.20, at 4). Under the indemnification provisions. Defendants agreed that F&D

had the right to settle claims brought against the bonds unless Defendants requested to litigate a

claim, defend a suit, or appeal a judgment and deposited collateral with F&D. Agreement(ECF

No. 20-4, at 6);^PL's Mem.115(ECF No. 20, at 4).

       In 2002, Ramsgate undertook work on the first subdivision called Hillpoint Section 1 in

the City ofSuffolk. PL's Mem.H 16(ECF No.20,at 4). For this project,F&D posted a subdivision

bond in the amount of$688,081.78 with the City. Id      17,19; see also Subdivision Improvement

Bond 08652403 (ECF No. 20-4, at 9). This bond was later reduced to $229,948.12 after the

construction of the subdivision was mostly completed. PL's Mem. H 20(ECF No. 20, at 4). In

2003,F&D also posted a bond with the City in the amount of$196,231.29 for the construction of

a second development referred to as Hillpoint Section 2. Id     22-23, 25(ECF No. 20, at 5);^
 Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 3 of 17 PageID# 390




also Subdivision Improvement Bond 08697759 (ECF No. 20-4, at 11). Construction on these

projects was provided by Preston Fussell, another indemnitor, and his business Precon

 Construction, Inc. PL's Mem. K 5(ECF No. 20, at 3).' Engineering and survey work were done

by Defendant Folkes's engineering firm Hassell & Folkes. Id. K 6.

        Defendants allege that they completed construction of the subdivisions in 2002 and 2003.

Defs.' Mem. Supp. Defs.' Cross Mot. Partial Summ. J. t 5(ECF No. 25, at 2)("Defs.' Mem.");

see also PL's Mem.^ 37(ECF No. 20, at 6). And beginning in 2004 certificates of occupancy

were issued for Hillpoint houses. Aff. Robert R. Kinser f 5(ECF No. 25-4, at 1). But the fact of

completion is sharply contested. On March 7, 2008, the City sent a document entitled '^Informal

Punch List at Hillpoint Greens"("Punch List") to David Lane, the Construction Superintendent,

and James Sisson,^ Vice President ofPrecon Construction, listing fifty-four items on the Hillpoint

developments that the memorandum asserted required repair. Informal Punch List at Hillpoint

Greens(ECF No.20-4, at 40-43);         also PL's Mem.138(ECF No.20, at 6). Shortly afterwards,

on April 16, 2008, Sisson emailed Vandell Taylor, of the City's Public Works Department,

acknowledging that there was still Punch List work to be completed. Email re Informal Punch

List at Hillpoint Greens(ECF No. 20-4, at 44); s^ also PL's Mem. 40(ECF No. 20, at 6-7). It

is undisputed that this work was never performed. Defs.' Mem.^ 8(ECF No. 25, at 3).

        This email also raised the issue of as-built drawings. When, or if, these as-builts were

provided to the City is also disputed by the parties. Defendants acknowledge that Hassell & Folkes




'Preston Fussell, the third individual indemnitor who signed the Agreement, is now deceased. PL's Mem.
14(ECF No. 20, at 2).
^ The Memorandum from the City of Suffolk entitled '^Informal Punch List at Hillpoint Greens" lists one
of the recipients as "Jimmy Session" rather than James (or Jimmy) Sisson. S^ Informal Punch List at
Hillpoint Greens(ECF No. 20-4, at 40).
 Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 4 of 17 PageID# 391




was required to submit as-builts to the City, and in an interrogatory response state that the as-builts

were provided to the City in 2002 and 2003. PL's Mem.HH 47-49(ECF No. 20,at 7-8). However,

Sisson's 2008 email advised that Hassell & Folkes had not yet sent the as-builts to the City and

that they "would submit [them] to [the City] asap." Email re Informal Punch List at Hillpoint

Greens (ECF No. 20-4, at 44);^PL's Mem. ^ 50 (ECF No. 20, at 8). Further, when F&D

communicated with Hassell & Folkes in June 2018, Leigh Ann Folkes, sister ofDefendant Folkes

and President of Hassell & Folkes, stated that the company could not locate any files relating to

Hillpoint Section 1. Defs.' Resp. PL's First Interrogs.f 36(ECF No. 20-3, at 11); PL's Mem.

51-52(ECF No. 20, at 8). Thus, whether the as-built drawings were ever transmitted to the City

remains unclear, but at least in 2008 Ramsgate's engineering firm indicated it "would submit

[them]." Email re Informal Punch List at Hillpoint Greens(ECF No. 20-4, at 44); see PL's Mem.

150(ECF No. 20, at 8).

       In 2014, the City continued to discuss remaining work to be completed at the Hillpoint

developments with Brad Fussell, son of Preston Fussell.             Email re Hillpoint Meadows -

Ramsgate Corp.(ECF No. 20-6, at 3, 5)(discussing the need to complete the punch list work so

that the subdivisions could be "accepted into the City's maintenance system to relieve [Ramsgate]

of ongoing maintenance responsibilities"); Dep. Jason Trimyer 20:25-21:9 (ECF 20-5, at 6)

(asking Mr. Trimyer, a construction manager for the City, whether he was involved in trying to

get punch list work completed in 2014,to which Mr. Trimyer stated "I do remember having some

conversations, more than one, with Mr. Fussell, Brad Fussell, I believe."). An email from Brad

Fussell to Brian Alperin, the Principal Planner for the City, dated May 28, 2014, stated that Brad

Fussell "met with project owners last week regarding the punch list and developed a game plan to

finance the work." Email re Hillpoint Meadows- Ramsgate Corp.(ECF No. 20-6, at 2). And on
 Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 5 of 17 PageID# 392




October 1, 2014, Brad Fussell noted in an internal email that the work to complete the punch list

for the two developments was"160-175k with a relative unknown for storm drain cleaning/TVing"

and that "[b]ecause some of these lines are years old, they will probably require repairs due to

normal wear and tear." Id. Finally, it is undisputed that the Defendants never obtained a release

from the City on the bonds despite their present claims that the work on both subdivisions had

been "completed" in the early 2000s.      PL's Mem.     21,26(ECF No. 20, at 5).

       On October 4, 2017, the City of Suffolk sent F&D a claim against the bonds, seeking the

full amount of both bonds for a total of $426,179.41. PL's Mem.       27-31 (ECF No. 20, at 5).

The City's claim included a report from the engineering firm of Clark Nexsen, which estimated

the cost of repairs for the two sections of the subdivision at $779,531. Hillpoint Greens

Infrastructure Inspection Report(ECF No. 20-4, at 22)("Report");^PL's Mem.           32-34(ECF

No. 20, at 6). This report did not conclude which items were not constructed in accordance with

the requirements ofthe City and state of Virginia and which were "normal wear and tear." Defs.'

Mem.^11 (ECF No. 25, at 3);^Report(ECF No. 20-4, at 18-39). In response F&D hired a

consultant, Darrell Hall at J.S. Held,LLC to investigate the validity ofthe claim. PL's Mem.^ 35

(ECF No. 20, at 6). Mr. Hall determined that most ofthe City's claims involved "normal wear &

tear or normal maintenance work," which Mr. Hall argued to the City. Email re Ramsgate /

Hillpoint Greens (ECF No. 25-7);^ Defs.' Mem. ^13 (ECF No. 25, at 3-4). The City's

construction manager, Mr. Trimyer, however, took the position that it was difficult to discem

whether problems arose during construction or were from normal wear and tear, but that the City

"expect[ed] the improvements to be like new" when they accepted the subdivisions. Dep. Jason

Trimyer 39:6-18(ECF 20-5, at 11). For his work, F&D compensated Mr. Hall $7,930.72. PL's

Mem.^ 90(ECF No. 20, at 12).
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 6 of 17 PageID# 393




       During this time, F&D advised Defendants ofthe claim and invited them to resolve it with

the City to avoid liability under the indemnity agreement.           id ^ 80 (EOF No. 20, at 11).

Defendants never posted any collateral pursuant to paragraph 13 of the Agreement, offered to

defend the claims, or offered to provide the as-built drawings. Id    82-85. Rather, on December

1, 2017, Defendant Kinser wrote that F&D "should defend against any claim made by the City of

Suffolk after such unreasonable delay." Email re Third Request Claim(ECF No. 20-4, at 51). In

response, F&D informed Defendant Kinser on December 4, 2017 that "it is up to Ramsgate to

close out the matter." Id (ECF No. 20-4, at 50). Defendants did not do so, but on April 25,2018,

Defendant Kinser informed F&D that the City's claims were time barred and that any payment

would not be in good faith. Letter re Hillpoint Greens, Phases 1 and 2(ECF 25-11).

       In an April 24, 2018 letter responding to the City's claim, F&D advocated Ramsgate's

defenses that the projects were completed in 2003 and that most of the claimed expenses were

standard maintenance.      Letter re Principal: Ramsgate Construction(ECF No.20-4, at 45). The

City's May 4, 2018 response letter argued that the work was never completed and that under the

relevant Virginia Code and Suffolk Ordinances a project is not complete until a certificate offinal

completion is provided or "the public facilities are accepted by the City." Letter re Hillpoint

Greens Phase I and II(ECF No. 20-4, at 46). Mr. Hall, F&D's retained expert, also engaged in

negotiations with the City, arguing that the claims on the project were too old and that may ofthe

costs were simply maintenance. Dep. Jason Trimyer 39:6-11(ECF 20-5, at 11); PL's Mem.          65-

67(ECF No. 20, at 9-10). Eventually, the City made a final demand of $80,000, which F&D's

consultant advised was a reasonable demand to settle the $426,179.41 bond claim. Decl. Susan

Kerbelf 18(ECF 20-4, at 2);       PL's Mem.      69-71 (ECF No. 20, at 10). F&D agreed to settle

the claims against both bonds for a combined payment of$80,000. PL's Mem. 77(ECF No. 20,
 Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 7 of 17 PageID# 394




at 11). Before completing the settlement, F&D contacted all indemnitors offering a final

opportunity to resolve the issues before the settlement payment, which Defendants did not accept.

Letter re Hillpoint Greens (also known as Hillpoint Meadows) Subdivision Bonds Sureties'

Further Demand for Exoneration and Indemnity (ECF No. 20-4, at 53-54);            PL's Mem.^ 87

(ECF No. 20, at 11).      After settling, F&D requested reimbursement under the Indemnity

Agreement, which Defendants declined. This claim followed.

                                  II. STANDARD OF REVIEW


       Federal Rule of Civil Procedure 56 requires the Court to grant a motion for summary

judgment if"the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett. 477 U.S. 317, 322-24(1986). "A material fact is one 'that might affect the outcome of

the suit under the governing law.' A disputed fact presents a genuine issue 'if the evidence is

such that a reasonable jury could return a verdict for the non-moving party." Spriggs v.

Diamond Auto Glass. 242 F.3d 179,183(4th Cir. 2001)(quoting Anderson v. Libertv Lobbv.

Inc.. 477 U.S. 242,248 (1986)).

       The party seeking summary judgment has the initial burden ofinforming the Court ofthe

basis of its motion and identifying materials in the record it believes demonstrates the absence of

a genuine dispute of material fact. Fed. R. Civ. P. 56(c); Celotex Corp.. 477 U.S. at 322-25.

When the moving party has met its burden to show that the evidence is insufficient to support the

nonmoving party's case, the burden shifts to the nonmoving party to present specific facts

demonstrating that there is a genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp.. 475 U.S. 574, 586-87(1986). The "mere existence of a scintilla ofevidence in support of

the [nonmovant's] position will be insufficient." Anderson.477 U.S. at 252. Rather, when "the
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 8 of 17 PageID# 395




record taken as a whole could not lead a rational trier offact to find for the nonmoving party,

there is no genuine issue for trial." Ricci v. DeStefano. 557 U.S. 557, 586(2009)(internal

quotation marks omitted).

       In considering a motion for summary judgment,"the court must draw all reasonable

inferences in favor ofthe nonmoving party, and it may not make credibility determinations or

weigh the evidence." Reeves v. Sanderson Plumbing Prods.. Inc.. 530 U.S. 133,150(2000); see

Anderson. 477 U.S. at 255. "[A]t the summary judgment stage the judge's function is not himself

to weigh the evidence and determine the truth ofthe matter but to determine whether there is a

genuine issue for trial." Anderson. 477 U.S. at 249.

       "When faced with cross-motions for summary judgment,the court must review each

motion separately on its own merits 'to determine whether either of the parties deserves judgment

as a matter oflaw.'" Rossienol v. Voorhaar. 316 F.3d 516,523(4th Cir. 2003)(quoting Philip

Morris Inc. v. Harshbarger. 122 F.3d 58,62 n.4 (1st Cir. 1997)). And in considering each

individual motion,the court must again resolve factual disputes and rational inferences drawn

therefrom in the light most favorable to the party opposing that motion. Id.


                                       III. DISCUSSION


       From the parties' briefs and the hearing held on August 28,2020, it is clear that there is

no genuine dispute as to any fact material to the resolution of F&D's claims. As outlined below,

and based on the record before the court, including the Indemnity Agreement, Plaintiff has

shown that it did not breach the Indemnity Agreement because F&D was entitled to settle these

disputed claims under the plain meaning ofthe Indemnity Agreement and did not act in bad faith

in doing so. Defendants breached the Agreement by failing to indemnify F&D for the costs
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 9 of 17 PageID# 396




incurred in settling these claims. Thus, Plaintiff is entitled to judgment as a matter oflaw for the

settlement sum and reasonable attorneys' fees.

       A. The Plain Language of the Indemnity Agreement Requires That Defendants
       Indemnify Plaintiffs for the Costs of Settling the Claims by the City.

        Unambiguous contract provisions are given their plain meaning. Bell BCI Co. v. Old

Dominion Demolition Corp..294 F. Supp.2d 807,812(E.D. Va.2003)(citing Pvsell v. Keck. 559

S.E.2d 677,678(Va. 2002)). Thus, while "equity generally implies a right to indemnification in

favor of a surety only when the surety pays off a debt for which his principal is liable ... when

there is such an express contract, a surety is entitled to stand upon the letter of his contract" rather

than "resort[ing] to implied indemnity principles." Fidelity & Deposit Co. v. Bristol Steel & Iron

Works.Inc.. 722 F.2d 1160,1163(4th Cir. 1983)(internal quotation marks and citations omitted);

see also Bell BCI Co.. 294 F. Supp. 2d at 812 (citing id); Fairfax Ctv. Bd. of Supervisors v.

Culbertson Constr. Co.. 12 Va. Cir. 118, 119-24 (Va. Cir. Ct. 1987) (applying these general

indemnity principles but holding that a surety could not profit at the expense of its indemnitor by

exceeding the terms ofthe original contract).

        The Agreement between F&D and Defendants Ramsgate, Folkes, and Kinser, contained

an express indemnity clause in paragraph two, under which Defendants agreed to:

       "exonerate, indemnify, and keep indemnified the Surety from and against any and all
       liability for losses and/or expenses of whatsoever kind or nature (including, but not limited
        to, interests, court costs and counsel fees) and from and against any and all such losses
        and/or expenses which the Surety may sustain and incur:(1)By reason of having executed
        or procured the execution ofthe Bonds." Agreement(ECF No.20-4, at 4).

The same paragraph further states:

        "[i]n the event of any payment by the Surety ... the Surety shall be entitled to charge for
        any and all disbursements made in good faith and about the matters herein contemplated
        by this Agreement under the belief that it is or was liable for the sums and amounts so
        disbursed, or that it was necessary or expedient to made such disbursements, whether or
        not such liability, necessity ofexpediency existed; and that the vouchers or other evidence
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 10 of 17 PageID# 397




       of any such payments made by the Surety shall be primafacie evidence of the fact and
       amount ofthe liability to the Surety." Id.

       Thus,the unambiguous terms of paragraph t\vo require Defendants to indemnify F&D for

losses incurred as a result ofissuing bonds for Ramsgate's construction ofHillpoint Sections 1 and

2, so long as F&D's disbursements were made in the "good faith" belief that it was either liable

for the sums, or that it was "necessary or expedient" to pay such sums. S^ id.

        Additionally, under paragraph thirteen of the Agreement, the parties further agreed that

F&D had the "the right to adjust, settle or compromise any claim, demand, suit or judgment upon

the Bonds unless the Contractor and the Indemnitors shall request the Surety to litigate such claim

or demand, or to defend such suit, or to appeal from such judgment." Id (ECF No. 20-4, at 6)

(emphasis added). In order to litigate a suit. Defendants merely needed to make a request and

"deposit with the Surety, at the time ofsuch request, cash or collateral satisfactory to the Surety in

kind and amount, to be used in paying any judgment or judgments rendered or that may be

rendered, with interest, costs, expenses and attorneys' fees, including those ofthe Surety." Id. In

other words, the Agreement expressly provided Defendants an opportunity to litigate the claims

brought by the City provided they deposited collateral with F&D. Although Defendants urged

F&D to contest the claims, they did not post any collateral or properly invoke their authority to

require F&D to litigate them. PL's Mem.       83-84(ECF No.20, at 11). Instead Defendant Kinser

informed F&D that it was up to F&D to "defend against any claim made by the City of Suffolk."

Email re Third Request Claim (ECF No. 20-4, at 51). Defendants now object that F&D's

settlement was not made in good faith. Defs.' Cross Mot. Partial Summ. J.(ECF No. 24). But,

under the plain language of the Agreement, F&D was entitled to settle the claims, provided F&D

believed in "good faith" that it was either liable or that it was "necessary or expedient" to settle

them. Agreement(ECF No. 20-4, at 4).

                                                  10
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 11 of 17 PageID# 398




       B. An Indemnitor Is Liable for Its Obligations to a Surety That Has Paid a Bond
       Claim Unless the Surety Committed Fraud or Acted in Bad Faith.

       Indemnity provisions are "common" and "uniformly sustained and upheld" with the

exception of payments made ""through fraud or lack of good faith on the part of the surety."

Fidelity & Deposit Co. v. Bristol Steel & Iron Works. Inc.. 722 F.2d 1160, 1163 (4th Cir. 1983)

(internal quotation marks and citations omitted). "[A]ny challenge to such payment must...rest[]

solely on that claim of bad faith or fraud." Id (citations omitted).

       The parties have not directed me to any cases in which the Virginia Supreme Court has

addressed bad faith in the context of a construction surety settling a bond claim. Rather, Virginia

Supreme Court cases interpreting bad faith generally arise in the analogous setting of insurance

law. Wolf V. Fauauier Ctv. Bd. of Supervisors. 555 F.3d 311,318 (4th Cir. 2009)(citing CUNA

Mut. Ins. Soc'v V. Norman.375 S.E.2d 724,726-27(Va. 1989); State Farm Mut. Auto. Ins. Co. v.

Flovd 366 S.E.2d 93,96-97(Va. 1988); Aetna Cas.& Sur. Co. v. Price. 146 S.E.2d 220,228(Va.

1966)). While the standard of bad faith may be different in the insurance context than in the

context of a surety contract, the Virginia principals observed in these cases provide helpful

guidance.        Fid. & Deposit Co. v. Wu, 552 A.2d 1196, 1199 (1988) (applying the rules

governing insurance contracts to surety contracts).

       A finding of bad faith requires more than mere negligence. See Aetna, 146 S.E.2d at 228.

To determine if an insurer acted in bad faith regarding a settlement offer, the Virginia Supreme

Court has considered factors such as whether the insurer had "both its own and the insured's

interests in mind," whether the insurer made a "reasonably diligent effort ... to ascertain the

facts," and whether the insurer weighed the "probabilities in a fair manner." Id (quoting Radio

Taxi Service. Inc. v. Lincoln Mut. Ins. Co.. 157 A.2d 319, 322, 323); see also CUNA Mut. Ins.

Soc'v. 375 S.E.2d at 726-27 (listing factors for evaluating a bad-faith analysis including whether

                                                 11
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 12 of 17 PageID# 399




reasonable minds could differ in interpreting policy provisions, whether the insurer reasonably

investigated the claims, whether the evidence supported a denial of liability, whether the insurer

used its refusal to pay as a tool in settlement negotiations, and whether the insurer's defense raises

issues of first impression or debatable law). The requirement of something more than mere

negligence is in line with the majority ofcourts which have addressed bad faith in surety contracts.

These cases range from defining bad faith as unreasonable or negligent conduct to actual fraud,

with many courts asking whether there was an improper motive or dishonest purpose.                    PSE

Consulting. Inc. v. Frank Mercede & Sons. Inc., 838 A.2d 135, 302-04,302 n.l2,303 n.l3(Conn.

2004)(citations omitted)(listing cases);^also. Engbrock v. Fed. Ins. Co.. 370 F.2d 784, 787

(5th Cir. 1967)("[Ijmproper motive ... is an essential element of bad faith."(citations omitted));

Banque Nationale de Paris S.A. v. Ins. Co. of N. Am.. 896 F. Supp. 163, 165 (S.D.N.Y. 1995)

(analogizing to the businessjudgment rule to find that"[ajbsent selfinterest or fraud ...[a surety's]

decision ought to be regarded as presumptively correct");             see Rush Presbvterian St. Luke's

Med. Ctr. v. Safeco Ins. Co.. 712 F. Supp. 1344, 1346 (N.D. 111. 1989)("[NJegligence and bad

faith are synonymous" in the context of indemnity agreements). While the parties in this case

agree that a reasonableness standard does not apply, even if the Virginia courts were to embrace

such a standard—as at least one trial court has^—^the record does not show that F&D acted in bad

faith under either an improper motive or reasonableness standard.             PL's 0pp. Mot. Summ. J.

(ECF 27, at 4).




^ See Transamerica Premier Ins. Co. v. Turf Specialists of Northern Virginia. Inc.. 31 Va. Cir. 26, 29(Va.
Cir. Ct. 1993)("The better reasoned approach, however, is to require the surety to put forth more than a
minimal effort to ascertain the validity ofa claim. The surety must reasonably investigate the claim... The
surety cannot be allowed to blindly make payment to a claimant and expect to be indemnified.").

                                                    12
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 13 of 17 PageID# 400




       The undisputed facts in this case provide no evidence that F&D acted unreasonably or in

bad faith in settling the City's claims. F&D clearly made a reasonably diligent effort to ascertain

the facts of the case. The City's claims were supported by a report from the engineering firm of

Clark and Nexsen. PL's Mem.132(ECF No.20, at 6). Additionally, F&D did not simply rely on

the report provided by the City. Instead, F&D hired their own consultant, Darrell Hall, to

investigate the City's estimates for repairs. Id. 35.

       The record indicates that F&D not only investigated the City's claims but defended against

them. F&D and its consultant advocated Ramsgate's defenses that the projects were completed

long ago and that most of the claimed expenses were standard maintenance.                Letter re

Principal: Ramsgate Construction(ECF No.20-4, at 45). Not until after these negotiations did the

City reduce its demand to $80,000. PL's Mem.^ 70(ECF No. 20, at 10). Before accepting this

offer, F&D conferred with its consultant who advised that the settlement offer was reasonable.

Decl. Susan Kerbel 118(ECF 20-4, at 2);         PL's Mem. H 71 (ECF No. 20, at 10). Had F&D

gone to trial, it would have incurred additional expenses to retain consultants and experts and

conduct the litigation, which Defendants would also have been liable for under the terms of the

Agreement. See PL's Mem.         73-75 (ECF No. 20, at 10); Agreement (ECF No. 20-4, at 4).

Instead, F&D settled for substantially less than the City had originally sought and obtained the

release of both bonds from the City. PL's Mem.          77, 79 (ECF No. 20, at 11). Thus, the

undisputed record indicates that F&D did not simply make an unreasonable payment to the City

expecting to be indenmified by Defendants.

       Not only did F&D carefully weigh the impact of the settlement on Defendants, it also

affirmatively encouraged Defendants to engage in the process of negotiating the claims with the

City. In December 2017,F&D advised Defendants that it was their responsibility "to close out the



                                                13
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 14 of 17 PageID# 401




matter." Email re Third Request Claim (EOF No. 20-4, at 50). Plaintiff also offered Defendants

a final opportunity to resolve the claims before accepting the settlement with the City. Letter re

Hillpoint Greens (also known as Hillpoint Meadows) Subdivision Bonds Sureties' Further

Demand for Exoneration and Indemnity(ECF No. 20-4, at 53-54);^PL's Mem.H 87(ECF No.

20, at 11). In light of these facts, F&D appears to have fully considered the interests of their

indemnitors in resolving the claims and provided them with multiple opportunities to assist in the

process or assume financial responsibility by posting collateral. Defendants declined.


       C. Even If the Argument That the Claims Were Time-Barred May Have Been a
       Colorable Defense, Plaintiff Did Not Act in Bad Faith by Settling.

       Defendants' opposition and Cross Motion for Partial Summary Judgment both argue that

Plaintiff knew, or should have known, that the statute of limitations provided "an absolute bar to

the City's claim." Defs.' Mem. Opp'n PL's Mot. Partial Summ. J.(ECF No. 21, at 4)("Defs.'

Mem. Opp'n"); soe also Defs.' Mem.(ECF No. 25, at 12). Because Plaintiff settled the City's

claim notwithstanding the limitations defense. Defendants argue that Plaintiff acted in bad faith

contrary to the Indemnification Agreement. Defs.' Mem. Opp'n(ECF No.21, at 6-7). I disagree.

While the statute of limitations may have provided a viable defense. Plaintiff did not act in bad

faith in choosing to settle the City's claims.

        Although this issue has not been specifically addressed by Virginia courts, other courts

have found that settling a claim despite a possible defense is not sufficient to establish a surety's

bad faith. See, e.g.. Arch Ins. Co. v. Centemlan Constr. Co.. LLC. 368 F. Supp. 3d 350, 372(D.

Conn. 2019)("[CJourts have held that a surety is not acting in bad faith by settling a claim even

where the principal objected and raised colorable defenses." (citing Transamerica Ins. Co. v.

Avenell.66 F.3d 715,718,721 (5th Cir. 1995); Ins. Co. of Am.v. Merritt-Meridian Constr. Corp..


                                                 14
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 15 of 17 PageID# 402




975 F. Supp. 511,518(S.D.N.Y. 1997))); Palestine Water Well Serv. v. Wash. Int'l Ins. Co.. Civil

Action No. DR:15- CV-016-AM-CW,2015 U.S. Dist. LEXIS 193956, at *27(W.D.Tex. Sep. 30,

2015)("A surety does not act in bad faith by settling claims instead of pursuing possible defenses

open to its principal" (citing AvenelL 66 F.3d at 718, 721)); Gen. Accident Ins. Co. of Am. v.

Merritt-Meridian Constr. Com.. 975 F. Supp. 511, 518 (S.D.N.Y. 1997)("A decision to proceed

with claims despite possible defenses ... is not evidence of bad faith."); PSE Consulting. Inc. v.

Frank Mercede & Sons. Inc.. 838 A.2d 135, 313 n.I5(Conn. 2004) ("We recognize the authority

holding that a surety is not acting in bad faith in seeking indemnification from a principal simply

because the principal objected to and raised colorable defenses to payments made by the surety to

the claimant."(citations omitted)).

       Defendants assert that a statute of limitations defense is distinguishable from other

defenses, as it is "an absolute bar." Defs.' Opp'n (ECF No. 21, at 4). However, a statute of

limitations defense is not a guaranteed defense. Rather, a statute of limitations defense raises two

questions:(1)the length ofthe statute of limitations and (2) when this statute of limitations period

accrued, both of which are disputed by the parties. The parties variously assert that the statute of

limitations may be five or ten years.     Defs.' Opp'n(ECF No. 21)(citing Va. Code Ann.§ 2.2-

4340("No action against the surety on a performance bond shall be brought unless within five

years after completion of the contract."); Va. Code Ann. § 8.01-246 ("In actions on any contract

that is not otherwise specified and that is in writing and signed by the party to be charged thereby,

or by his agent, within five years whether such writing be under seal or not.")); PL's Mem.(ECF

No. 20, 16-17)(citing Va. Code Ann. § 8.01-245(a)("No action shall be brought upon the bond

of any fiduciary except within ten years next after the right to bring such action shall have first




                                                 15
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 16 of 17 PageID# 403




accrued."))."^ Additionally, the parties dispute whether the cause of action accrues when the

primary obligor defaults on the bonds or when demand for payment is made on the bonds.

Defs.' Opp'n(ECF No.21); PL's Mem.(ECF No.20,17-18). As the bonds had not been released,

the 2017 claim by the City would trigger the statute if demand is required, but even assuming the

cause of action on the bonds accrued upon default of the primary obligor, it is not clear from the

record when this would have occurred. Defendants assert that the statute of limitations is five

years and that the latest the statute of limitations could have begun to accrue was March 7, 2008

when Defendants received the Punch List, which listed work they failed to perform. Defs.' Mem.

  8(ECF No. 25, at 3). Yet the evidence reveals that as late as 2014, Brad Fussell of Precon

Construction continued to discuss working on the items listed, and the City had still not yet

released the bonds.         Email re Hillpoint Meadows - Ramsgate Corp.(ECF No. 20-6); PL's

Mem.      21,26(ECF No. 20, at 5). Both the 2017 date ofdemand and the 2014 date ofcontinued

negotiation fall within five years ofF&D's settlement. Thus, while a statute oflimitations defense

may have been a strong defense, it was no guarantee of success against the City's claim. As a

result, F&D did not act in bad faith by asserting the defense and eventually settling the claim for

approximately 20% ofthe sums sought by the City.

        In sum. Defendants' argument cannot establish that Plaintiff acted in bad faith in settling

the City's claims. A reading of the Indemnity Agreement and the undisputed record before the

Court, establishes that the parties agreed F&D was entitled to settle claims and that if the




^ While the statute of limitations for the City's claim is likely five years based on Virginia Code Sections
2.2-4340 and 8.01-246, it is not necessary to address this question to resolve the pending motions. Because
ofambiguities regarding the commencement ofthe limitations period,the statute oflimitations defense was
not a guaranteed bar to recovery as Defendants claim.
                                                    16
Case 2:19-cv-00567-DEM Document 30 Filed 09/18/20 Page 17 of 17 PageID# 404




Indemnitors wished to insist on controlling the defense they could do so provided they posted

collateral with the surety. Defendants chose not to, and Plaintiff exercised its power under the

Indemnity Agreement to settle the City's claims. There is no indication that this settlement was in

bad faith.

                                          IV. CONCLUSION


       For the foregoing reasons, Plaintiffs Motion for Partial Summary Judgment(ECF No. 19)

is GRANTED and Defendants' Cross Motion for Partial Summary Judgment (ECF No. 24) is

DENIED. The clerk is DIRECTED to enter judgment in favor of Plaintiff in the amount of

$87,930.72. Pursuant to 54(d)(2) of the Federal Rules of Civil Procedure, Plaintiff may file a

motion for reasonable attorney's fees within 14 days of entry ofjudgment. S^ Fed. R. Civ. P.

54(d)(2)(B)(i).

       IT IS SO ORDERED.

                                                              M
                                                 Douglas E. Miller
                                                 United States Magistrate Judge

                                             DOUGLAS E. MILLER
                                             UNITED STATES MAGISTRATE JUDGE


Norfolk, Virginia
September 18, 2020




                                                17
